Citation Nr: 1456275	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for acne with residual scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1994 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

At all times during the appeal period the Veteran's acne with residual scars has been productive of no more than superficial acne and residual scarring with no characteristics of disfigurement. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for acne with residual scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 7804, 7805, 7828 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claim for an initial compensable rating for acne arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran has been provided with examinations in connection with his acne in July 2010, with a January 2011 addendum, and in August 2012.  The examinations evaluated the nature, extent, severity and manifestations of his acne with residual scars by conducting a complete physical examination, recording the Veteran's subjective complaints, and offering opinions as appropriate.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).  The Veteran has not alleged that his disability has worsened in severity since the August 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a compensable initial rating and no further examination is necessary.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim for a compensable initial rating, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim for a compensable initial rating.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Initial Compensable Rating

The Veteran contends that he is entitled to an initial compensable rating for his service-connected acne with residual scars on his head, face and/or neck.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The initial noncompensable rating assigned to the Veteran's service-connected acne was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7828, which specifically pertains to acne.  According to DC 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.

Moreover, pursuant to DC 7800 concerning scars of the head, face, or neck, such scars with one characteristic of disfigurement warrant a 10 percent evaluation. Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, DC 7800 are: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for acne. The VA examinations and treatment records do not reveal evidence of deep acne.  During the July 2010 VA examination, the examiner did not note any evidence of deep inflamed nodules and pus-filled cysts, and the August 2012 VA examiner described the Veteran's acne as superficial.  Furthermore, his VA and private treatment records from February 2010 through February 2012 reveal no more than pustules on his nose, cheeks, forehead and chin, with acne scarring in these areas as well.  Thus, he is not entitled to a compensable rating under DC 7828.

The Board further finds that the preponderance of the evidence shows that a compensable rating for the residual acne scars of his head, face or neck is not warranted.  The July 2010 VA examiner noted that the Veteran had multiple acne scars on his face that, in total, measured 0.6 cm by 0.3 cm.  All of these scars were linear, level and stable, and exhibited no pain, skin breakdown, inflammation, edema, adherence, abnormal texture, change in pigmentation, induration, inflexibility, soft tissue loss, gross distortion or asymmetry.  See July 2010 VA Examination Report; see also January 2011 VA Examination Report Addendum.  Thus, no characteristics of disfigurement were noted during the June 2010 examination.  See id.  The August 2012 examiner noted two acne scars on the Veteran's face, each measuring nor more than 0.2 cm by 0.2 cm.  Although the examiner noted that these scars were hyper-pigmented, the area of hyperpigmentation was less than six square inches.  See id.  Likewise, the August 2012 examiner noted no characteristics of disfigurement.  See August 2012 VA Examination Report.  Although the Veteran's treating providers noted that he exhibited acne scars on examination, none of them noted any characteristics of disfigurement associated with these scars.  See February 2010 Private Medical Record; see also 2011-2012 VA Medical Records.  Thus, the Veteran is not entitled to a compensable rating under DC 7800.

Finally, the Board finds that the Veteran is not entitled to a compensable rating under any of the remaining diagnostic codes concerning scars.  These codes deal with scars not of the head, face and neck (DCs 7801-7802) and unstable or painful scars (DC 7804).  There is no evidence in the record that the Veteran has acne scars in areas other than his head, face or neck, nor is there evidence that any of the Veteran's acne scars as described above were unstable or painful at any point during the appeal period.  See July 2010 & August 2012 VA Examination Reports, see also January 2011 VA Examination Report Addendum; 2010 Private Medical Record; 2011-2012 VA Medical Records.  Although the medical records mention a mark or scar on the Veteran's back, this is the subject of a separate claim that is not before the Board.  See July 2013 Rating Decision.

Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Board finds that the rating criteria adequately contemplate the Veteran's disability as his acne is productive of papules, pustules, and/or superficial cysts with minimal residual scarring, which is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Here, there is no indication that any service connected impairment is not contemplated by the schedular criteria.   

Unemployability

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  There is no evidence in the record that his acne affects his ability to work, nor has the Veteran alleged that his acne makes him unemployable.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.


ORDER

An initial compensable rating for acne with residual scars is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


